EXHIBIT 10.1

 

[g147701kgimage002.gif]

Short-Term Incentive Plan (STI Plan)
Terms and Conditions for Managers

 

 


COMPENSATION PHILOSOPHY

 

Cubist’s compensation philosophy is to attract, motivate, retain and reward
employees with base pay, short-term and long-term incentives, and benefits that
competitively target the market.  Cubist’s compensation programs provide
employees with the opportunity to earn increased compensation – if Cubist and
employees achieve or exceed pre-established performance targets.

 


PLAN OVERVIEW


 

Cubist’s Short-Term Incentive Plan (“STI Plan”) is a bonus plan for managers and
certain key individual contributors (as designated by senior management, and is
designed to reward participants (“Participants”) for their roles in the
achievement of Cubist’s annual goals, as established by the Company (“Annual
Goals”).  STI Plan awards (“Plan Awards”) are determined on an annual basis,
based on whether and to what extent Cubist achieves its Annual Goals and each
Participant achieves the Participant’s individual goals for the relevant
calendar year (the “Performance Period”).

 


PLAN OBJECTIVE


 

Our intent through the STI Plan is to provide highly competitive total cash
compensation through an annual variable pay program that reflects Cubist’s
performance and Participant performance against goals and objectives.  The STI
Plan is an important variable component of the total compensation package
designed for managers and other key individual contributors designated by senior
management as eligible to participate in the STI Plan.

 


ELIGIBILITY


 

Managers and certain key individual contributors designated by senior management
are eligible to participate in the STI Plan.  Participation in the STI Plan in
one year does not automatically guarantee participation in a future year.

 

Performance Periods

 

Each calendar year, beginning on January 1 of each year, constitutes a separate
Performance Period.

 


FINANCIAL MEASURES


 

Prior to the beginning of each Performance Period, the Company will establish
financial measures and weightings for each of the Company’s Annual Goals. Cubist
needs to achieve at least 70% of its Annual Goals for any Participant to be
eligible for a Plan Award. For 2005, company achievement will be capped at a
200% payout.  In addition to achievement of Annual Goals, Plan Awards are also
determined on the basis of individual objectives.

 

INDIVIDUAL OBJECTIVES

 

As part of Cubist’s annual (or in the case of Participants who join the Company
after the commencement of a Performance Period, ongoing) goal setting process,
each Participant should propose individual objectives for his or her manager’s
approval. Each Participant will be measured by his or her manager against these
objectives, and the manager shall make a recommendation to the CEO as to whether
the Participant should receive a Plan Award, and, if so, the amount of such Plan
Award (assuming Cubist’s Annual goals have been achieved to the requisite level
noted above.

 

--------------------------------------------------------------------------------


 

FUNDING

 

After the end of each Performance Period, the CEO shall determine the aggregate
amount available for Plan Awards (if any) based on the Company’s performance
relative to the Annual Goals (the “Pool”).  Assuming the Company has achieved
the requisite performance level, the CEO shall then determine the award and
amount of any Plan Awards to the Participants in accordance with the STI Target
Percentages noted below; provided that the Compensation Committee of the
Company’s Board of Directors shall make such determinations with respect to the
CEO’s bonus and shall approve the CEO’s recommendations with respect to the
Executive Officers bonuses.

 


CALCULATING THE AMOUNT OF ANY TARGET AWARD


 

Each Participant is eligible for Plan Awards at a target percentage of base
salary (“Target Percentage”) as listed in Figure 1 below. The “Target Award” is
the Participant’s target percentage, multiplied by his or her base salary for
the Performance Period. The Target Award will be pro-rated based on the portion
of the performance period worked by the Participant if the Participant (a)
commenced employment with Cubist after the commencement of the Performance
Period, (b) worked part-time during the Performance Period, or (c) took a leave
of absence during the Performance Period.

 

FIGURE 1: TARGET PERCENTAGE BY LEVEL

 

Eligibility Group

 

Target Percentage
(as % of base salary)

 

CEO

 

50

%

Senior Vice President

 

40

%

Vice President

 

32

%

Executive Director

 

20

%

Senior Director*/Director

 

15

%

Senior Manager/ equivalent individual contributor

 

15

%

Manager/ equivalent individual contributor**

 

7.5

%

 

--------------------------------------------------------------------------------

*Target Percentage for Senior Directors shall be 15% for 2004, and 20% for years
2005 and beyond

** Target Percentage for Manager/equivalent individual contributors shall be
7.5% for 2004, and 10% for years 2005 and beyond.

 

Figure 2: Target Award Calculation Examples

 

Level

 

Full-time or
Part-Time

 

Base Salary

 

Target
Percentage

 

Pro-Ration
Factor

 

Target Award

 

Senior Director

 

Full Time

 

$

120,000

 

15

%

100

%

($120,000 x 15% x 100%)=
$18,000

 

Manager

 

Part Time
(20 hours/wk)

 

$

75,000

 

7.5

%

50

%

($75,000 x 7.5% x 50%)=
$2,812.50

 

Senior Manager

 

Full Time

 

$

90,000

 

15

%

100

%

($90,000 x 15% x 100%)=
$13,500

 

 


CALCULATING ACTUAL AWARDS

 

A Participant’s Actual Award is calculated in two portions, which are then added
to form the Actual Award.  The first portion is tied to company results, while
the second portion is tied to the Participant’s performance against goals as
assessed by the participant’s Manager.  As the Participant’s level of
responsibility in the organization increases, the portion tied to company
results increases and the portion tied to individual results decreases, as
listed in Figure 3 below.  Actual Awards are subject to approval by the CEO.  In
addition, Actual Awards for Executive Officers are subject to approval by the
Compensation Committee.

 

2

--------------------------------------------------------------------------------


 

Calculation of portion tied to company results:

 

The Participant’s Target Award is multiplied by the portion (percentage) tied to
company results as listed in Figure 3 for the Participant’s eligibility group. 
That number is then multiplied by Cubist’s achievement against the Annual Goals.

 

Calculation of portion tied to individual results:

 

The Participant’s Target Award is multiplied by the portion (percentage) tied to
individual results as listed in Figure 3 for the participant’s eligibility
group.  That number is then multiplied by the percentage of individual goals met
by the Participant as assessed by the Participant’s Manager.

 

Calculation of Actual Plan Award:

 

The Actual Award is the sum of the portion tied to company results and the
portion tied to individual results.

 

FIGURE 3: PORTIONS TIED TO COMPANY AND INDIVIDUAL RESULTS

 

Eligibility Group

 

Portion Tied to
Company
Results

 

Portion Tied to
Individual
Results

 

CEO

 

100

%

0

%

Senior Vice President*

 

50

%

50

%

Vice President

 

40

%

60

%

Executive Director

 

30

%

70

%

Senior Director**/Director

 

20

%

80

%

Senior Manager/ equivalent individual contributor

 

20

%

80

%

Manager/ equivalent individual contributor

 

10

%

90

%

 

--------------------------------------------------------------------------------

* For 2004, for Senior Vice Presidents, the “Portion Tied to Company Results”
shall be 50%, and the “Portion Tied to Individual Results” shall be 50%.  For
2005 and beyond, the “Portion Tied to Company Results” shall be 60%, and the
“Portion Tied to Individual Results” shall be 40%.

**For 2004, for Senior Directors, the “Portion Tied to Company Results” shall be
20%, and the “Portion Tied to Individual Results” shall be 80%.  For 2005 and
beyond, the “Portion Tied to Company Results” shall be 30%, and the “Portion
Tied to Individual Results” shall be 70%.

 

FIGURE 4: ACTUAL STI PLAN AWARD CALCULATION EXAMPLES

 

Level

 

Target
Award from
Figure 2

 

Company
Results

 

Individual
Results

 

Portion tied to
Company
Results

 

Portion tied to
Individual
Results

 

Actual STI Plan
Award

 

Senior Director

 

$

18,000

 

85% of target

 

80% of goals met

 

$18,000 x 20% x 85% = $3,060

 

$18,000 x 80% x 80% of goal = $11,520

 

$3,060+$11,520 = $14,580

 

Manager

 

$

2,812.50

 

100% of target

 

100% of goals met

 

$2,812.50 10% x 100% = $281.25

 

$2,812.50 x 90% x 100% of goal = $2,531.25

 

$281.25 + $2,531.25 = $2,812.50

 

Senior Manager

 

$

13,500

 

125% of target

 

100% of goals met

 

$13,500 x 20% x 125% = $3,375

 

$13,500 x 80% x 100% of goal = $10,800

 

$3,375 = $10,800 = $14,175

 

 

EMPLOYMENT CHANGES

 

•                  New Hires:

 

3

--------------------------------------------------------------------------------


 

•                  If a Participant is hired during a Performance Period, his or
her award will be pro-rated to reflect the portion of the year actually worked
with Cubist, subject to the pro-ration guidelines as described below

 

•                  Changes in Eligibility:

•                  If a Participant changes from one eligibility group to
another, or an individual who was not a Participant at the commencement of the
Performance Period changes to a Plan-eligible position within the Performance
Period, the amount of any Plan Award will be determined by calculating the
amount of time worked in each eligible position—subject to the pro rata
guidelines noted below.

 

•                  Part-time:

•                  If a Participant is not a full-time employee, any Plan Award
to the Participant’s shall be pro-rated based on the Participant’s regular
scheduled work hours. If a Participant has a change in regular scheduled work
hours during a Performance Period, the Participant’s Plan Award shall be
pro-rated in accordance with the pro rata guidelines below.

 

•                  Pro-rata Guidelines:

•                  All pro-rata adjustments occur on a whole calendar month
basis

•                  Changes occurring prior to the 16th of the month will be
effective on the first day of the month

•                  Changes occurring on or after the 16th of the month will be
effective on the first day of the following month

 

•                  Departure or Termination:

•                  If a Participant’s employment terminates prior to the end of
a Performance Period, the Participant shall not be entitled to a Plan Award
unless such termination is as a result of Participant’s death or retirement, or
a Participant becomes disabled, in which case the Participant, or the
Participant’s estate (as the case may be) shall be eligible for a pro-rated Plan
Award payable on the standard payment date for the Performance Period (as
opposed to an earlier date).

•                  If a Participant’s employment terminates after the completion
of the Performance Period but prior to the date that Plan Award payments are
made (the “Payment Date”), a Participant shall be eligible for a Plan Award,
unless such termination is as a result of an involuntary termination for cause
or misconduct.

 

STI AWARD PAYOUT PROCESS

 

STI Plan Awards are paid out following the end of the Performance Period and
after the measurement of Cubist’s achievement of Annual Goals has been
completed.  Plan Awards will generally be paid out in the first quarter
following the end of the relevant Performance Period. Applicable taxes other
withholdings will be deducted from the Plan Award, as appropriate for each
jurisdiction. In the United States, contributions to the 401(k) Plan as well as
applicable taxes will be deducted from the award payment.

 

GLOSSARY OF KEY TERMS

 

Actual Award: the Plan Award based on the sum of the portion of the Plan Award
tied to company results and the portion tied to individual results

 

Payment Date: the date that payments, if any, will be made to Participants under
the STI Plan

 

Performance Period:  the twelve month period beginning on January 1 of each
calendar year

 

Target Award:  the Participant’s Target Percentage multiplied by his or her base
salary for the Performance Period

 

Target Percentage: the maximum amount of a Participant’s Plan Award eligibility
expressed as a percentage of such Participant’s base salary

 

The Company reserves the right to amend or discontinue the Plan at any time
without prior notice. In no event does this STI Plan alter the
“employment-at-will” relationship between Cubist and its employees.

 

4

--------------------------------------------------------------------------------


 

Cubist and its employees are free to terminate the employment relationship at
any time, without cause or notice.

 

5

--------------------------------------------------------------------------------